Appeal by the defendant from a judgment of the County Court, Westchester County (Walker, J.), rendered October 20, 2004, convicting her of grand larceny in the third degree, insurance fraud in the third degree, offering a false instrument for filing in the first degree (seven counts), and violating Workers’ Compensation Law § 114, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Prudenti, P.J., Santucci, Fisher and Angiolillo, JJ., concur.